Citation Nr: 0533087	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
left shoulder disability, a left elbow disability, and a left 
wrist disability.

In October 2005,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran failed to appear for 
examinations that had been scheduled in connection with his 
claims for service connection.  VA contacted the veteran and 
informed him of the failure to report for these examinations 
and asked him if he wanted the examinations to be 
rescheduled.  The veteran stated he would not report for a VA 
examination.  At the October 2005 hearing before the 
undersigned, the veteran indicated a willingness to report 
for an examination.  The Board finds that an examination is 
necessary to make a decision on these claims.



Accordingly, the case is hereby REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
examination in connection with his claims 
for service connection for left shoulder, 
elbow, and wrist disorders.  The examiner 
is asked to review all the evidence of 
record, particularly the service medical 
records, and to state in the examination 
report that the claims file has been 
reviewed.  All necessary tests should be 
performed and reported.  The examiner 
should address the following question:

(i) Does the veteran have current 
disabilities of the left shoulder, left 
elbow, and/or left wrist?

(ii) If so, is it as likely as not 
(50 percent chance or greater) that any 
of these disabilities manifest findings 
of such nature as to be consistent with 
or otherwise attributable to the injury 
the veteran sustained in service?

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with reference to evidence in 
the claims file and/or sound medical 
principles.

2.  The veteran is hereby advised that 
failure to report to any scheduled VA 
examination, without good cause, may 
result in a denial of the claims.  See 
38 C.F.R. § 3.655(b) (2005).  

3.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a left shoulder disability, a left 
elbow disability, and a left wrist 
disability.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


